FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARINA READ,                                     No. 12-56223

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02662-MWF-
                                                 MRW
  v.

DENISE de BELLEFEUILLE; et al.,                  MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Marina Read appeals pro se from the district court’s judgment dismissing

her action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman

doctrine, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine over Read’s claims which

amounted to a forbidden “de facto appeal” of a state court judgment and raised

claims that were “inextricably intertwined” with that state court judgment. Id. at

1163-65 (discussing Rooker-Feldman doctrine); see also Henrichs v. Valley View

Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred

plaintiff’s claim because alleged legal injuries arose from the “state court’s

purportedly erroneous judgment” and the relief sought “would require the district

court to determine that the state court’s decision was wrong and thus void”).

       The district court did not abuse its discretion by dismissing Read’s action

without leave to amend because Read cannot correct the defects in her complaint.

See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth

standard of review and explaining that leave to amend should be given unless the

deficiencies in the complaint cannot be cured by amendment).

       Read’s contentions that she was denied her right to discovery and to a jury

trial, and that the district court did not take her allegations as true, are

unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                             2                                    12-56223
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Timm Delaney’s and Pickford Real Estate, Inc.’s request for joinder and

incorporation by reference contained in their answering brief is granted.

      AFFIRMED.




                                          3                                 12-56223